IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

DONNA R. KING, )
Plaintiff,

v , 1:18CV377
ANDREW SAUL, 5
Commissioner of Social Security, | )
Defendant.

MEMORANDUM OPINION AND RECOMMENDATION
OF UNITED STATES MAGISTRATE JUDGE

Plaintiff Donna R. King (“Plaintiff”) brought this action pursuant to Section 1631(c)(3)
of the Social Security Act (the “Act’’), as amended (42 U.S.C. § 1383(c)(3)), to obtain judicial
teview of a final decision of the Commissioner of Social Security denying her claim for
Supplemental Security Income (“SSI”) under Title XVI of the Act. The parties have filed
ctoss-motions for judgment, and the administrative record has been certified to the Court for

review.

 

1 Andrew Saul became Commissioner of Social Security on June 17, 2019. Pursuant to Rule 25(d) of the Federal
Rules of Civil Procedure, Andrew Saul should be substituted for Nancy A. Bertyhill as the Defendant in this
suit. No futther action need be taken to continue this suit by reason of the last sentence of section 205(g) of
the Social Security Act, 42 U.S.C. § 405(g).
I. PROCEDURAL HISTORY

Plaintiff protectively filed an application for SSI? on November 13, 2013, alleging a
disability onset date of January 21, 2012. (I'r. at 221-30.)3 Her application was denied initially
(Tr. at 76-90, 140-43) and upon reconsideration (I'r. at 91-110, 149-53). Thereafter, Plaintiff
requested an administrative heating de novo before an Administrative Law Judge (“ALJ”).
(Tr. at 156-58.) On April 10, 2017, Plaintiff, along with her attorney and an impartial
vocational expert, attended the subsequent hearing. (Tr. at 37-75.) The ALJ ultimately
concluded that Plaintiff was not disabled within the meaning of the Act (Tr. at 7-21), and, on
Match 12, 2018, the Appeals Council denied Plaintiffs request for review of the decision,
thereby making the ALJ’s conclusion the Commissionet’s final decision for purposes of
judicial review (I'r. at 1-6).
I. LEGALSTANDARD

Federal law “authorizes judicial review of the Social Security Commissionet’s denial of
social security benefits.” Hines v. Barnhart, 453 F.3d 559, 561 (4th Cir. 2006). However, the
scope of teview of such a decision is “extremely limited.” Frady v. Harris, 646 F.2d 143, 144
(4th Cir. 1981). “The courts ate not to tty the case de novo.” Oppenheim v. Finch, 495 F.2d
396, 397 (4th Cir. 1974). Instead, “a reviewing court must uphold the factual findings of the

ALJ if they are supported by substantial evidence and were reached through application of the

 

? Plaintiff previously filed applications for SSI and for Disability Insurance Benefits (“DIB”) under Title II of
the Act on February 21, 2006 and February 2, 2010, which were denied after hearings by ALJs on March 30,
2009 and January 20, 2012, respectively. Gee Tr. at 111-21, 122-35.)

3 Transcript citations refet to the Sealed Administrative Record [Doc. #8].
2
correct legal standard.” Hancock v. Asttue, 667 F.3d 470, 472 (4th Cir. 2012) (internal
quotation omitted).

“Substantial evidence means ‘such televant evidence as a reasonable mind might accept
as adequate to support a conclusion.”’ Hunter vy. Sullivan, 993 F.2d 31, 34 (4th Cir. 1993)
(quoting Richardson v. Perales, 402 U.S. 389, 390 (1971)). “It consists of mote than a mere
scintilla of evidence but may be somewhat less than a preponderance.” Mastro v. Apfel, 270
F.3d 171, 176 (4th Cir. 2001) Gnternal citations and quotation marks omitted). “If there is

evidence to justify a refusal to direct a verdict were the case before a jury, then there is

 

substantial evidence.” Hunter, 993 F.2d at 34 (internal quotation marks omitted).

“In teviewing for substantial evidence, the court should not undertake to te-weigh
conflicting evidence, make credibility determinations, or substitute its judgment for that of the
[ALJ].” Mastro, 270 F.3d at 176 (internal brackets and quotation marks omitted). “Where
conflicting evidence allows reasonable minds to differ as to whether a claimant is disabled, the
responsibility for that decision falls on the ALJ.” Hancock, 667 F.3d at 472. “The issue before
[the reviewing court], therefore, is not whether [the claimant] is disabled, but whether the
ALJ’s finding that [the claimant] is not disabled is supported by substantial evidence and was
reached based upon a cottect application of the relevant law.” Craig v. Chater, 76 F.3d 585,
589 (4th Cir. 1996).

In undertaking this limited review, the Court notes that “Tal clatmant for disability
benefits bears the burden of proving a disability.” Hall v. Hattis, 658 F.2d 260, 264 (4th Cir.
1981). In this context, “disability” means the “inability to engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment which can be

3
expected to result in death or which has lasted or can be expected to last for a continuous
petiod of not less than 12 months.” Id. (quoting 42 U.S.C. § 423(d) (1)(A)).4

“The Commissioner uses a five-step process to evaluate disability claims.” Hancock,
667 F.3d at 472 (citing 20 C.F.R. §§ 404.1520(@)@); 416.920(a)(4)). “Under this process, the
Commissioner asks, in sequence, whether the claimant: (1) worked during the alleged period
of disability; (2) had a severe impaitment; (3) had an impairment that met or equaled the
requirements of a listed impairment; (4) could retutn to her past relevant work; and (5) if not,
could perform any other work in the national economy.” Id.

A finding adverse to the claimant at any of several points in this five-step sequence
forecloses a disability designation and ends the inquiry. For example, “[t]he first step
determines whether the claimant is engaged in ‘substantial gainful activity.’ If the claimant is
working, benefits ate denied. The second step determines if the claimant is ‘severely’ disabled.
If not, benefits ate denied.” Bennett v. Sullivan, 917 F.2d 157, 159 (4th Cir. 1990).

On the other hand, if a claimant catties his or het burden at the first two steps, and if
the claimant’s impaitment meets or equals a “listed impairment” at step three, “the claimant

is disabled.” Mastro, 270 F.3d at 177. Alternatively, if a claimant cleats steps one and two,

 

but falters at step three, ie., “[i]f a claimant’s impairment is not sufficiently severe to equal or

 

4 “The Social Security Act comprises two disability benefits programs. The Social Security Disability Insurance
Program (SSDI), established by Title II of the Act as amended, 42 U.S.C. § 401 et seq., provides benefits to
disabled persons who have contributed to the program while employed. The Supplemental Security Income
Program (SSD), established by Title XVI of the Act as amended, 42 U.S.C. § 1381 et seq., provides benefits to
indigent disabled persons. The statutory definitions and the regulations promulgated by the Secretary for
determining disability, see 20 C.F.R. pt. 404 (SSDI); 20 CER. pt. 416 (SSI), governing these two programs are,
in all aspects relevant here, substantively identical.” Craig, 76 F.3d at 589 n.1.

 

4
exceed a listed impaitment,” then “the AL] must assess the claimant’s residual functional
capacity (RFC’).” Id. at 179.5 Step four then requites the ALJ to assess whether, based on
that RFC, the claimant can “petform past relevant work”; if so, the claimant does not qualify
as disabled. Id. at 179-80. However, if the claimant establishes an inability to return to prior
work, the analysis proceeds to the fifth step, which “requires the [Government] to prove that
a significant number of jobs exist which the claimant could perform, despite the claimant’s
impairments.” Hines, 453 F.3d at 563. In making this determination, the ALJ must decide
“whether the claimant is able to perform other work considering both [the claimant’s RFC]
and [the claimant’s] vocational capabilities (age, education, and past work experience) to adjust
to a new job.” Hall, 658 F.2d at 264-65. If, at this step, the Government cannot catty its
“evidentiary burden of proving that [the claimant] remains able to work other jobs available
in the community,” the claimant qualifies as disabled. Hines, 453 F.3d at 567.
Ill. DISCUSSION

In the present case, the AL] found that Plaintiff had not engaged in “substantial gainful

activity” since her alleged onset date. The AL] therefore concluded that Plaintiff met her

 

5 “RFC is a measurement of the most a claimant can do despite [the claimant’s] limitations.” Hines, 453 F.3d
at 562 (noting that administrative regulations require RFC to reflect claimant’s “ability to do sustained work-
related physical and mental activities in a work setting on a regular and continuing basis . . . [which] means 8
hours a day, for 5 days a week, or an equivalent work schedule” (internal emphasis and quotation marks
omitted)). The RFC includes both a “physical exertional or strength limitation” that assesses the claimant’s
“ability to do sedentary, light, medium, heavy, or very heavy work,” as well as “nonexertional limitations
(mental, sensory, or skin impaitments).” Hall, 658 F.2d at 265. “RFC is to be determined by the ALJ only after
[the ALJ] considers all relevant evidence of a claimant’s impairments and any telated symptoms (¢g., pain).”
Hines, 453 F.3d at 562-63.

 

 
burden at step one of the sequential evaluation process. (Tr. at 12.) At step two, the ALJ
further determined that Plaintiff suffered from the following severe impairments:

majot depressive disorder; post-traumatic stress disorder; and generalized
anxiety disorder.

(id.) The AL] found at step three that none of these impairments, individually ot in
combination, met or equaled a disability listing. (I'r. at 13-14.) Therefore, the AL] assessed
Plaintiffs RFC and determined that she could “perform a full range of work at all exertional
levels” with further limitations. Specifically, the ALJ found that Plaintiff

may occasionally interact with others; she retains the capacity to perform simple,

tepetitive, routine, tasks; [Plaintiff] must be off-task for 10 percent of the

workday; and she would be absent from work once a month.
_ (Tr. at 14.) Under step four of the analysis, the AL] determined that Plaintiff could perform
her past relevant work as a housekeeper as-actually and generally performed and therefore was
not disabled. (T'r. at 20.)

In Plaintiffs sole assignment of error, she argues that “[t]he AL] committed a reversible
etror of law at step three of [the] sequential evaluation by failing to adequately explain why the
medical evidence of record does not show that [Plaintiff] meets [L]isting 12.04 for depressive
disorders.” (Pl’s Br. [Doc. #11] at 2-3.) In particular, Plaintiff contends that “the AL] failed

to evaluate whether the medical evidence documents at least five of the nine paragraph A

ctitetia” and “failed to ptovide an adequate explanation for why [Plaintiff] has only a moderate,
tather than a marked, limitation in adapting and managing oneself.” (Id. at 5-6.)° After a
cateful review of the record, the Coutt finds no basis for remand.

“Under Step 3, the regulation states that a claimant will be found disabled if he or she
has an impairment that ‘meets or equals one of [the] listings in appendix 1 of [20 C.FR. Pt.
404, Subpt. P] and meets the duration requitement.”” Radford v. Colvin, 734 F.3d 288, 293
(4th Cir. 2013) (quoting 20 C.F.R. § 404.1520(a)(4)@ii)). “The listings set out at 20 CFR pt.
404, subpt. P, App. 1, ate descriptions of vatious physical and mental illnesses and
abnormalities, most of which ate categorized by the body system they affect. Each impairment
is defined in terms of several specific medical signs, symptoms, or laboratory test results.”
Sullivan v. Zebley, 493 U.S. 521, 529-30 (1990). “In order to satisfy a listing and qualify for
benefits, a person must meet all of the medical criteria in a particular listing.” Bennett, 917
F.2d at 160 (citing Zebley, 493 U.S. at 530, and 20 C_F.R. § 404.1526(a)).

Effective on Januaty 17, 2017, the Commissioner made revisions to the criteria for
evaluating mental disorders in the Listing of Impaitments. Listing 12.04.covers “depressive,
bipolar and related disordets” and requites a claimant to establish the criteria set out in
patagtraphs A and B, or A and C. Paragraph A requites:

A. Medical documentation of the requirements of paragraph 1 or 2:

1. Depressive disorder, characterized by five or more of the following:
a. Depressed mood;
b. Diminished interest in almost all activities;
c. Appetite disturbance with change in weight;

d. Sleep disturbance;
e. Observable psychomotor agitation or retardation;

 

6 Plaintiff incorrectly states that the AL] found “moderate” limitation in Plaintiffs ability to adapt and manage
herself. (Pl’s Br. at 6.) The ALJ actually found “no limitations” in that functional area. (Tr. at 14.)
7
f. Decreased energy;
g. Feelings of guilt or worthlessness;
h. Difficulty concentrating or thinking; or -
i. Thoughts of death or suicide.
2. Bipolar disorder, characterized by three or mote of the following:
a. Pressured speech;
b. Flight of ideas;
c. Inflated self-esteem;
d. Decreased need for sleep;
e. Distractibility;
f. Involvement in activities that have a high probability of
painful consequences that are not recognized; or
g. Inctease in goal-directed activity or psychomotor agitation.

20 C.E.R. Pt. 404, Subpt. P, App’x 1, § 12.04A.

However, even if the requirements of Paragraph A are met, the claimant must also
meet the requirements of Patagtaph B or C. In this case, the ALJ concluded that Plaintiff did
not meet Patagraph B ot C.7 Plaintiff does not challenge the finding as to Paragraph C, but
contends that the AL] erred in finding that she did not meet the requirements of Paragraph
B, which provides as follows:

B. Extreme limitation of one, or matked limitation of two, of the following
_ areas of mental functioning (see 12.00F):

1. Understand, remember, or apply information (see 12.00E1).
2. Interact with others (see 12.00E2).

3. Concentrate, persist, or maintain pace (see 12.00E3).

4. Adapt or manage oneself (see 12.00E4).

 

7 Plaintiff faults the ALJ for failing to evaluate the paragraph A criteria. However, the AL]’s analysis assumes,
without explicitly finding, that Plaintiff's major depressive disorder satisfied the paragraph A ctiteria of Listing
12.04, and then proceeds to evaluate the criteria of paragraphs B and C of that Listing. (See Tr. at 13-14.)
Because the ALJ found that Plaintiff did not meet Paragraph B or C, further analysis of Paragraph A was not
necessary, and Plaintiff has not explained how this approach prejudiced her in any way.

8
20 C.F.R. Pt. 404, Subpt. P, App’x 1, § 12.04B. In evaluating these criteria, the AL] found as

follows:

In understanding, remembering, or applying information, the claimant has no
limitations. An examiner at Daymark Recovery noted average intelligence on
June 20, 2012. Psychiatrist Frantz Pierre, M.D., reported linear, organized and
goal-directed thought process on October 12, 2012. The claimant ptesented on
October 8, 2013 as fully alert and oriented. Her knowledge fund was good.
Consultative examiner Stephen Burgess, M.D., noted good recent and remote
memoty on February 11, 2014 and normal cognition on March 17, 2015.
Furthermore, recent treatment ‘records at Daymark Recovery Setvices dated
December 13, 2016 show good knowledge fund and insightful, intelligent
presentation.

In interacting with others, the claimant has marked limitations. ‘The claimant
stated at the hearing that she isolates herself at home from family and avoids
dealing with people. The claimant testified that being in a room with 3 people
is overwhelming and that she cannot interact with people anymore. A treating
provider obsetved on July 27, 2011 that the claimant was substantially home-
confined. Daymark examiners also reported on September 23, 2015 that the
claimant generally wants to isolate and thinks that people might be better off
without her.

With regard to concentrating, persisting, or maintaining pace, the claimant has
moderate limitations. The claimant testified at the hearing that her
concentration is poor and she can’t keep her mind set on one thing. She
elaborated that she has a hard time sitting and doing anything for a period of
time. However, the clinical record shows generally intact concentration and
focus. Consultative examiner Adrian Griffin, M.D., observed on August 16,
2010 that the claimant’s ability to sustain concentration and attention was slow
but adequate. Examiners noted average intelligence on June 20, 2012, and they
noted lineat and organized thought process on October 12, 2012. The claimant
was fully alert and oriented on October 8, 2013. Furthermore, examiners at
Daymark observed on December 13, 2016 that the claimant’s knowledge fund
was good, her insight and judgment were good, she was insightful and
intelligent, and she processed information well.

As for adapting or managing oneself, the claimant has experienced no
limitations. The record does not show any deficits in adaptive function. She
presented on June 20, 2012 as well-groomed. Examiners at the Sutry County
Health Department noted appropriate hygiene on April 10, 2013. Providers
also observed on October 8, 2013 that the claimant was properly groomed with
good hygiene, and she was well put together

(Tr. at 13-14 Gnternal citations omitted).)

Plaintiff challenges only the ALJ’s determination with respect to “adapting or
managing” oneself. (PI. Br. at 4-7.) Under the Listing, “[a]dapt[ing] or manag|ing] oneself...
refers to the abilities to regulate emotions, control behavior, and maintain well-being in a work
setting.” Id. § 12.00E.4. Examples of abilities falling under this broad area of mental
functioning include:

Responding to demands; adapting to changes; managing [one’s] psychologically

based symptoms; distinguishing between acceptable and unacceptable work

petformance, setting realistic goals; making plans for [oneself] independently of

others; maintaining personal hygiene and attire appropriate to a work setting;

and being aware of normal hazards and taking appropriate precautions.

Id. The regulation cautions that the above-quoted examples “illustrate the nature of this atea
of mental functioning,” but that a claimant need not provide “documentation of all of the
examples.” Id.

Plaintiff specifically contends first, that the ALJ etred by basing his determination on
a finding that she “does not show any deficits in adaptive function.” (Tr. at 14.) Plaintiff
maintains that “[d]eficits in adaptive functioning ate not required to meet [Listing 12.04” but
rather “[L]isting 12.05 for intellectual disorder.” and thus “[t]he absence of deficits in adaptive
functioning is therefore irrelevant to whether [Plaintiff] meets the paragraph B criteria of
[Listing 12.04.” (P1’s Br. at 6-7.) Second, Plaintiff contends that, “[w]hile it may be true that

[Plaintiff] demonstrated good hygiene and/or grooming on three occasions in 2012 and 2013,

the ALJ failed to evaluate whether the Daymark Recovery Services treatment notes document

10
a sustained and seriously limited ability to adapt and manage oneself from February 2015

through December 2016.” (Id. at 7.) However, neither of these contentions merit remand.
With respect to PlaintifPs first contention, although the ALJ’s use of the phrase

“deficits in adaptive function” is similar to Listing 12.05’s requirements to show “deficits in

adaptive functioning,” see 20 C.F.R. Pt. 404, Subpt. P, App’x 1, § 12.05, that similarity alone

 

does not persuade the Court that the AL] improperly applied Listing 12.05’s requirements to
Listing 12.04. Clearly, the broad area of functioning at issue, adapting and managing oneself,
involves consideration of Plaintiffs ability to adapt, with overlapping concepts addtessed in
various provisions of Listing 12.00. In addition, as noted above the Listing explains examples
of “adapting and managing oneself” to include “maintaining personal hygiene and attire
apptoptiate to a work setting,” and as a patt of the analysis at step three for adapting and
managing oneself, the ALJ specifically considered Plaintiffs ability to “maintain|] personal
hygiene and attite appropriate to a work setting.” See 20 C.F.R. Pt. 404, Subpt. P, App’x 1,
§ 12.00E.4. Thus, the ALJ was specifically applying the provisions of Listing 12.04 Paragraph
B to “[aldapt ot manage oneself” as defined in the Listings. 20 C.F.R. Pt. 404, Subpt. P, App’x
1, § 12.00E.4. Moteover, the ALJ correctly identified and analyzed the other areas of
functioning in Listing 12.04’s paragraph B criteria. (Ir. at 13-14.) Thus, the ALJ clearly applied
Listing 12.04 patagraph B.

In addition, with respect to Plaintiffs contention that “the ALJ failed to evaluate
whether the Daymatk Recovery Setvices treatment notes document a sustained and seriously
limited ability to adapt and manage oneself from February 2015 through December 2016”

(Pl.’s Br. at 7), the Court notes although the ALJ’s discussion of Plaintiffs ability to adapt and
' 11
manage herself at step thtee provides examples of such functioning from 2012 and 2013, the
ALJ’s overall analysis of Listing 12.04 includes reports from the medical records from 2012,

2013, 2014, 2015, and 2016, reflecting that Plaintiff had “linear, organized and goal-directed |

22 Ces

thought process,” “good knowledge fund and insightful, intelligent presentation,” “insight and

judgement were good . . . she processed information well,” and she “lives independently and
her cognitive function is intact.” (I't. at 13-14.) This, this is not a case where the ALJ ignored
the later medical evidence in the record.

Similarly, the AL]’s later discussion as part of the RFC analysis provides further
examples from 2014 and 2016. In this regard, the Court notes that the ALJ’s analysis as a
whole considered all of the relevant treatment notes and included further findings regarding
Plaintiff's abilities and the effects of her mental impairments, and concluded that:

[T]he record also shows generally intact cognitive, social and adaptive function.
Dr. Griffin reported on August 16, 2010 that [Plaintiff] was pleasant, quiet and
fully oriented . . . Examiners at Daymark Recovery noted good grooming and
average intelligence on June 20, 2012. Psychiatrist Frank Pierre later reported
on October 12, 2012 that [Plaintiff] was fully alert and oriented, she was
coopetative, her speech was regular, her thoughts were linear, organized and
goal-directed, she denied suicidal and homicidal ideation, and she denied
auditory and visual hallucinations. Subsequent note[s] of April 10, 2013 also |
show generally good function. [Plaintiffs] hygiene was appropriate and she was
alert and oriented. [Plaintiff] was coopetative. Her memory, knowledge fund
and concenttation were intact, abstract thinking was intact, and her insight and
judgment wete intact.

[Plaintiff] understandably experienced severe depression and grief reaction
following the death of one daughter in June 2013 and another in December
2013. However, her adaptive function, social function and cognition remained
essentially intact. Daymark examiners reported on October 8, 2013, that she
was ptopetly groomed with good hygiene. She was coopetative, thought
ptocess was goal-directed and linear, and her knowledge fund was good.
Examiners also noted coopetative manner, good knowledge fund and fair
insight and judgment on Januaty 28, 2014. Recent notes also show intact

12
function. Examiners repotted on April 13, 2016 that [Plaintiff] was well-

gtoomed and neatly dressed. [Plaintiffs] affect on June 7, 2016 was full. Her

speech was normal, and thought form and content were unremarkable.

Findings on December 13, 2016 were good. [Plaintiffs] knowledge fund was

good, insight and judgment were good, and the examiner observed that

[Plaintiff] was insightful, intelligent and processed information well.
(Tr. at 18 (internal citations omitted).) In addition, the ALJ’s discussion of the evidence
includes observations from the consultative examination in 2014, that Plaintiffs “intellectual
function was normal, [Plaintiff] was cooperative and recent and remote memory for medical
events was good,” and “[h]jer mood was depressed but cognition was normal.” (Tr. at 16.)
The ALJ also noted that in 2015, a group counselor from Daymark noted that Plaintiff “did
reasonably well and was communicative during sessions” and in 2016, examiners observed
that “she was insightful and intelligent, she processed information well and she provided
history details that were important despite significant depression and grief.” (Tr. at 16-17.)
Moreover, the ALJ gave “significant weight” to the opinions of the state agency psychological
consultants that Plaintiff was not disabled “because the recent record shows good cognition
and adaptive function... . For example, examiners noted good knowledge fund, good
judement, and insightful, intelligent manner.” (Tr. at 18-19; see also Tr. at 82, 101.)®

For all of these reasons, the Court concludes that the challenges raised by Plaintiff

would not warrant remand in this case. The AL]’s Listing determination was supported by

 

8 The state agency psychological consultants found that Plaintiff was “not significantly limited” in her “ability
to be awate of normal hazards and take appropriate precautions” and in her “ability to set realistic goals or
make plans independently of others,” and “moderately limited” in her “ability to complete a normal workday
and workweek without interruptions from psychologically based symptoms” and in her “ability to respond
appropriately to changes in the work setting,” and further noted that Plaintiffs “adaptive skills [were] intact”
and she was “capable of functioning in a stable, low pressure setting.” (Tr. at 86-87, 106-07). Plaintiff has not
demonstrated that the record compelled the AL] to adopt a “marked” limitation in that area of functioning, as
requited to meet Paragraph B of Listing 12.04.
13
substantial evidence and included sufficient explanation to allow for judicial review, and the
Court will not re-weigh conflicting evidence or substitute its judgment for that of the ALJ.

IT IS THEREFORE RECOMMENDED that the Commissionet’s decision finding
no disability be AFFIRMED, that Plaintiff's Motion for Judgment Reversing the Decision of
the Commissioner of Social Security [Doc. #10] be DENIED, that Defendant’s Motion for
Judgment on the Pleadings [Doc. #12] be GRANTED, and that this action be DISMISSED
with prejudice.

This, the 16% day of August, 2019.

/s/ Joi Elizabeth Peake
United States Magistrate Judge

14
